DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/10/2018.
Claims 1-8 are currently pending and have been examined.
Domestic Benefit
	The ADS filed 7/10/2018 properly claims the benefit of Provisional Applications 62/530833 (filed 7/10/2017), 62/530831 (filed 7/10/2017), 62/530834 (filed 7/10/2017), and 62/530836 (filed 7/10/2017).  As presently drafted, Claims 1 and 6-7 are supported by the disclosure of Provisional Application 62/530,831; therefore, they are granted an effective filing date of 7/10/2017.  Claims 2-5 and 8 are not supported by the disclosures of these provisional applications; therefore, they are given an effective filing date of 7/10/2018.
Information Disclosure Statement
	All references disclosed in the IDS dated 5/01/2019 have been considered.
Abstract
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification
The disclosure is objected to because of the following informalities:
In 0020, “the processor 104” should read “the processor 102;”
In 0024, “a display device 110” should read “a display device 106;”
In 0036, “the access credential data features corresponding to a particular location (e.g., seat) are used link the given access credential to the specific section of the venue map” should read “the access credential data features corresponding to a particular location (e.g., seat) are used to link the given access credential to the specific section of the venue map;”
In 0055 and 0056, “the visualization module 308” should read “the visualization module 306;” and 
In 0073, “It should be appreciated that are only examples” should read “It should be appreciated that the illustrative embodiments are only examples.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  210 (see Fig. 2) and 312 (see Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, and 7 are objected to because of the following informalities:  
In Claims 1 and 7, “at least one data values” should read “at least one data value;” and
In Claim 3, “at least second one event” should read “at least one second event credential” or similar.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 7 contain variations on the following verbiage:  “wherein at least one data values associated with each event credential includes a reference to one or more other event credentials that are linked to a given event credential.”  As drafted, this verbiage indicates a data value associated with “each event credential.”  If this data value is associated with each event credential, there are no “other” event credentials to which “a given event credential” may be linked.  In light of the specification, this verbiage will be interpreted to mean “wherein at least one data value associated with at least a given event credential includes a reference to one or more other event credentials that are linked to the given event credential.”  Claims 2-6 and 8 are rejected due to their dependence upon Claim 1 or 7.
	Claim 3 contains the following verbiage: “determining, where the first linked event credential is linked only to at least second one event, and where the at least second linked credential is, in turn linked to at least one third linked credential.”  Particularly, the phrase “linked only to at least” conflicts with itself, as “only” and “one” indicate the first linked event credential is linked to a single other event credential (the “second ), yet “at least” indicates that 
	In Claim 3, the term “the at least second linked credential” lacks antecedent basis.  This may be corrected by amending the previously disclosed “at least second one event” to match the form of “the at least second linked credential” or vice versa (see Claim Objections).  Similarly, “the first linked credential” and “the second linked credential” also lack antecedent basis.  It is recommended that Applicant choose a single term for each indicated event credential and use them consistently (e.g., a “first linked event credential” and a “second linked event credential”).  While not objectionable or rejectable as presently used, Applicant may also wish to amend the term “at least one third linked credential” to “at least a third linked event credential” for similar reasons.
	Claim 3 contains the following verbiage:  “determining, where the first linked event credential is linked only to at least second one event, and where the at least second linked credential is, in turn linked to at least one third linked credential.”  This verbiage, as drafted, discloses making a determination given a particular set of circumstances (“where the first linked event credential is linked only to at least second one event, and where the at least second linked credential is, in turn linked to at least one third linked credential”), but does not define what is actually determined.  The specification does not provide any clarification for this issue.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 7, the limitations of access the virtual venue map from one or more remote map servers, wherein each virtual map includes a plurality of unique location elements; associating each of event credential with one of the plurality of unique location elements; and identifying each event credential that is linked to another access credential, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of at least one database configured to store a plurality of data values corresponding to one or more event credentials, wherein at least one data values associated with each event credential includes a reference to one or more other event 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-6 and 8, describing various additional limitations to the system of Claim 1 or the method of Claim 7, amount to substantially the same unintegrated abstract idea as Claim 1 or 7 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 discloses the unlinking of one event credential from one or more linked event credentials (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.  Claims 3-4 further specify particular steps of the unlinking limitation of Claim 2 (merely expanding upon the mental process of Claim 2/disclosing 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huynh et al (PGPub 20180157998) (hereafter, “Huynh”).
	Regarding Claims 1 and 7, Huynh discloses the following limitations:
At least one database configured to store a plurality of data values corresponding to one or more event credentials, wherein at least one data values associated with each event credential includes a reference to one or more other event credentials that are linked to a given event credential and at least one data value provides a unique location identifier (¶ 0020, 0024, 0051, 0128; Figs. 3A-6B; each seat numbered and assigned to a location; seats associated by common traits, e.g., same row/section, aisle seats, handicap accessible seats, similar pricing);
a processor having a memory and configured by code to perform various functions (¶ 0128);
access the virtual venue map from one or more remote map servers, wherein each virtual map includes a plurality of unique location elements (¶ 0067, 0128, 0135; "distributed computing environments;" location mapping may be received from a separate device);
associating each of event credential with one of the plurality of unique location elements (¶ 0020; Figs. 2A-2C);
identifying each event credential that is linked to another access credential (¶ 0018, 0024, 0051; mapping of seats by attribute); and
generating a visual marker that identifies each linked group of event credentials (¶ 0051-0052, 0120; Figs. 3A-6B).  
Claim 2, Huynh discloses the limitations of Claim 1.  Huynh additionally discloses the limitation of unlink one event credential from one or more linked event credentials (¶ 0018, 0083, 0087-0090; Figs. 7A-7B; changing binary values removes seats from a group of linked seats; shifting register values unlinks seats from a group of linked seats).
Regarding Claim 3, Huynh discloses the limitations of Claim 2.  Huynh additionally discloses the following limitations:
accessing the location of a first linked event credential, spatial relationship between the first linked event credential and at least a second linked event credential (¶ 0087; Fig. 7A; accessing register values for a group of seats; seating chart defines spatial relationship);
determining, where the first linked event credential is linked only to at least second one event, and where the at least second linked credential is, in turn linked to at least one third linked credential (¶ 0087; Fig. 7A; accessing register values for a group containing an aisle seat (in this example, RC 720)); and 
based upon the determination, unlinking the first linked credential from the second linked credential (¶ 0087; Fig. 7A; aisle seat 16 unlinked from group upon shift).
Regarding Claims 5 and 8, Huynh discloses the limitations of Claims 1 and 7.  Huynh additionally discloses the following limitations:
receive a selection request from a remote device, where the selection request includes reference to one or more unique location identifiers of the virtual map (¶ 0022, 0026, 0082; Fig. 6B; user submits search request which may indicate particular rows, sections, aisle seats, etc.); and 
alter the visual marker for each unique location identifier contained within the request and each unique location identifier that is linked a unique identification location referenced in the received request (¶ 0022, 0026-0027, 0082-0083; Fig. 6B; reserved tickets are removed from the group of available tickets).  
Regarding Claim 6, Huynh discloses the limitations of Claim 1.  Huynh additionally discloses the limitation of wherein the plurality of data values includes data corresponding to the location of each event credential of the plurality of event credentials (¶ 0020; Figs. 2A-2C).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Bruckhaus et al (PGPub 20120316924) (hereafter, “Bruckhaus”).
	Regarding Claim 4, Huynh discloses the limitations of Claim 1.  Huynh does not explicitly disclose but Bruckhaus does disclose the following limitations:
receiving a timing threshold (¶ 0023); and
evaluating the event data feature associated with the event credential, to determine if the time to event is within the event threshold (¶ 0021, 0023; evaluation is based upon the defined period of time and the defined event ticket sale period; determining whether a defined period of time has passed from the ticket sale start time necessarily determines where the defined period of time is in relation to the ticket sale end time/event time).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ticket management techniques of Bruckhaus with the event ticket management system of Huynh because Bruckhaus teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0011, the invention of Bruckhaus is disclosed for use in a ticket management system such as that of Huynh.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200027065 – “Apparatus for Access Control and Processing, Denker et al, which discloses a system for the display and sale of event tickets
PGPub 20200380427 – “Sports and Concert Event Ticket Pricing and Visualization System with Social Distancing,” Sunshine et al, which discloses a system for grouping and filtering event tickets for sale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628